Citation Nr: 1107749	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO. 07-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1953.   He died in 2006. The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
South, Carolina.

This case was the subject of a September 2010 Memorandum Decision 
of the Court of Appeals for Veterans Claims (Court) by which the 
Court vacated a May 2009 Board decision insofar as the Board had 
denied entitlement to service connection for the cause of the 
Veteran's death, and remanded the matter to the Board for further 
proceedings. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran served on active duty from November 
1951 to November 1953. At an October 1953 discharge examination, 
the Veteran was diagnosed as having dermatitis with a bacterial 
infection on his thighs in the groin area. 

During his lifetime the Veteran was treated for skin cancer of 
several areas of the body and on many occasions. The earliest 
diagnosis of skin cancer of record was for superficial squamous 
cell carcinoma, of the right hand, in February 1964. In claims 
for service connection for skin cancer during his lifetime, the 
Veteran asserted that he was exposed to 
dichlorodiphenyltrichloroethane (DDT) during active service, once 
during basic training as a pesticide and later on many occasions 
at Camp Lejeune as an insect repellant applied on the skin. See 
June 2003 Board hearing transcript, pages 5-9, 17-19. 

The record reflects that the Veterans Law Judge who heard the 
Veteran's testimony found him credible regarding his descriptions 
of in-service exposure to DDT, so that the Court found that any 
failure of the Board to verify the exposure was nonprejudicial 
error. See June 2003 Board hearing transcript at page 33; March 
2006 Memorandum Decision of the Court at page 1, paragraph 2.

The Veteran's death certificate indicates that he died in 2006 
from renal failure, due to or as a consequence of acute 
pancreatitis. Diabetes mellitus was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death. As noted by the Court in its September 
2010 Memorandum Decision, a "death summary" report, dated 
August 2006, listed seven diagnoses at death: 1) severe 
pancreatitis with multisystem organ failure; 2) respiratory 
failure; 3) acute renal failure with metabolic acidosis; 4) 
hypernatremia; 5) coronary artery disease with a history of 
remote infarction; 6) diabetes mellitus; and 7) multiple other 
medical problems as listed on H&P.
 
In its September 2010 Memorandum Decision, the Court found that 
the origin of the conditions that caused the Veteran's death was 
not clear and that, as the Board had noted in its May 2009 
decision in this matter, it appeared that multiple conditions may 
have contributed to the Veteran's death. The Court directed that 
the Board apply the standard of whether there is a "reasonable 
possibility" that a medical opinion would aid in substantiating 
the Veteran's claim for service connection for the cause of the 
Veteran's death (quotes in original) in determining whether VA's 
duty to assist required obtaining a medical opinion in this 
matter. See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008); Court's September 2010 Memorandum Decision, 
page 5.

In consideration of the Court's decision, and after a review of 
the claims file and the history of the Veteran's exposure to DDT 
during active service, the Board finds that it does not have the 
medical expertise to determine the medical probability that 
exposure to DDT may result in any or some combination of the 
several apparent substantial and contributing causes of the 
Veteran's death. Thus, the Board is not able to find that there 
is no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim for service connection for 
the cause of the Veteran's death. A VA medical opinion will 
therefore be requested, so as to avoid a decision based on 
unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Also, in August 2006, it was requested by the Board, in 
connection with the Veteran's claim for service connection for 
skin cancer, and at the direction of the Court in a March 2006 
Memorandum Decision (see pages 2-3), that that the RO take all 
necessary steps to obtain records of treatment for skin cancer at 
Fort Jackson in the 1980s. See also June 2003 Board hearing 
transcript, page 31. The records were never obtained by the RO 
for the reason that the Veteran died before the requested 
development could be completed. 

As the Board cannot rule out that these records of treatment for 
claimed residuals of DDT exposure may be of relevance to the 
reviewing VA physician in this matter, and to avoid prolonged, 
piecemeal development and adjudication in this matter, the 
identified records of treatment should be obtained and associated 
with the claims file. See 38 C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The RO must seek to obtain records of 
treatment of skin cancer at Fort Jackson in 
the 1980s, as described at page 31 of a June 
2003 Board hearing transcript and at pages 2 
to 3 of a March 2006 Memorandum Decision of 
the Court. 

Records of a Federal department or agency 
must be sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records would 
be futile. 

2. After all relevant medical records have 
been received, obtain a medical opinion as to 
whether any disease or injury that occurred 
during active service or any incident of 
service, to include exposure to DDT, caused 
or contributed substantially or materially to 
the Veteran's death. The following 
considerations will govern the medical 
opinion:

(a) The claims folder and a copy of this 
remand will be reviewed by the reviewing 
physician in conjunction with providing the 
requested medical opinion, and the reviewing 
physician must acknowledge receipt and review 
of these materials in any report generated as 
a result of this remand.

(b) In review of the claims file, the 
reviewing physician's attention is directed to 
the service treatment records; the Veteran's 
terminal records of treatment; pages 5-9 and 
17-19 of the transcript of the June 2003 Board 
hearing at which the Veteran detailed his in-
service exposure to DDT; the Veteran's 2006 
death certificate; and an August 2006 "death 
summary" report. 

(c) The reviewing physician's report must 
include an opinion as to whether in-service 
exposure to DDT caused or contributed 
substantially or materially to the Veteran's 
death. 

(d) The reviewing physician is requested to 
provide a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and established 
medical principles. 

(e) In all conclusions, the reviewing 
physician must identify and explain the 
medical basis or bases, with identification of 
the evidence of record. 

(f) The reviewing physician is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the examination--
whether any disease or injury that occurred 
during active service or any incident of 
service, to include exposure to DDT, caused or 
contributed substantially or materially to the 
Veteran's death. 

3. Readjudicate the issue on appeal. If the 
benefit sought remains denied, the appellant 
and her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the appellant until 
she is otherwise notified by the RO/AMC. By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


